     Case 3:21-cr-00019-JLS Document 39 Filed 08/25/21 PageID.66 Page 1 of 1



 1

 2                       UNITED STATES DISTRICT COURT
 3                    SOUTHERN DISTRICT OF CALIFORNIA
 4                     HONORABLE JANIS L. SAMMARTINO
 5

 6
     UNITED STATES OF AMERICA,                   Case No. 3:21-cr-0019-JLS-1
 7
                  Plaintiff,                     ORDER GRANTING JOINT
 8
     v.                                          MOTION TO CONTINUE MOTION
 9                                               HEARING/TRIAL SETTING DATE
10
     CHRISTIAN RODOLFO SANCHEZ
11   VALENZUELA,
12                Defendant.
13

14

15

16         Pursuant to Joint Motion, IT IS HEREBY ORDERED, that the Motion
17   Hearing/Trial Setting date, for the above captioned case, currently set on August
18   27, 2021 at 1:30 p.m., be continued to October 1, 2021 at 1:30 p.m.
19
           The Court finds the delay attributable to the continuance to be excludable
20
     pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the
21
     reasons set forth in the Order of the Chief Judge No. 63-D.
22

23         IT IS SO ORDERED.
24   Dated: August 25, 2021

25

26
27

28

                                             1
